DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., US2011/0141348 A1, and further in view of Hung et al., US20040145501 A1.
Regarding claim 1, Jia teaches An image processing method (Abstract; caching structures and apparatus for use in block based video), comprising: reading R rows of data of the image into a first storage buffer, R is an integer greater than 1 (par. 0069; For each low-resolution pixel, the corresponding high-resolution pixels are read from memory, updated, and then written back to the memory.); upsampling and filtering the R rows of data to obtain M rows of processed data, M is the upsampling multiple in the 
Jia fails to teach the following recited limitation.  However, Hung teaches outputting the M rows of processed data (par. 0039; output y(n) comes from sub-filter -nD mod[U]. This means output y(n) will pick up one in every D samples from the bank of U sub-filters.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jia’s teachings with Hung’s teachings in order to adapt polyphase filter resampling methods for efficient operation on DSPs (Hung, par. 0007).

Regarding claim 9, Jia teaches A chip, comprising a processing circuit and a first storage buffer (Fig. 8; integrated circuit 802), wherein the processing circuit is configured to perform: reading R rows of data of the image into the first storage buffer, R is an integer greater than 1 (par. 0069; For each low-resolution pixel, the corresponding high-resolution pixels are read from memory, updated, and then written back to the memory.); 
Jia fails to teach the following recited limitation.  However, Hung teaches outputting the M rows of processed data (par. 0039; output y(n) comes from sub-filter -nD mod[U]. This means output y(n) will pick up one in every D samples from the bank of U sub-filters.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jia’s teachings with Hung’s teachings in order to adapt polyphase filter resampling methods for efficient operation on DSPs (Hung, par. 0007).

Regarding claim 16, Jia teaches An image processing method for an image of R*R (Abstract; caching structures and apparatus for use in block based video), comprising: upsampling to obtain an area of (K+M-1)*(K+M-1), K being a kernel width (par. 0036; The foregoing can be done with each of the low resolution frames that are 
Jia fails to teach the following recited limitation.  However, Hung teaches  outputting the area of M*M (par. 0039; output y(n) comes from sub-filter -nD mod[U]. This means output y(n) will pick up one in every D samples from the bank of U sub-filters.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jia’s teachings with Hung’s teachings in order to adapt polyphase filter resampling methods for efficient operation on DSPs (Hung, par. 0007).

Regarding claim 19, Jia and Hung teach all the limitations in claim 16. Jia further teaches wherein the upsampling process includes a linearly interpolation or a bicubic interpolation (par. 0055; a bi-cubic filter may be used as the PSF.).

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is requested to cancel claims 2, 3, 10, 11 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649